Citation Nr: 1030403	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 
2007 for the grant of service connection for cognitive impairment 
due to head trauma.

2.  Entitlement to an effective date earlier than December 31, 
2007 for the grant of service connection for migraine headaches 
due to head trauma.

3.  Entitlement to an effective date earlier than December 31, 
2007 for the grant of service connection for scarring of the left 
upper forehead due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1951 to 
September 1955.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the claims file.

The Board notes that in July 2008, the Veteran disagreed with the 
10 percent initial rating assigned for migraine headaches.  A 
statement of the case was sent to the Veteran in March 2009; and 
the Veteran perfected the appeal in May 2009.  However, in a 
January 2010 rating decision, the RO assigned a 50 percent rating 
for migraines, which is the maximum rating available under the 
rating schedule.  Accordingly, that appeal is resolved.  

The Board also notes that, in May 2009, the Veteran disagreed 
with the initial 10 percent rating assigned for cognitive 
impairment due to head trauma, and with the initial 
noncompensable rating assigned for scarring due to head trauma.  
The Veteran withdrew his appeal in writing as to the initial 
rating for scarring in June 2009.  A statement of the case 
addressing the cognitive impairment rating was sent to the 
Veteran in April 2010.  However, a substantive appeal regarding 
that issue is not record, and the RO has not certified that issue 
as being on appeal.  The Board will therefore not address it in 
this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim seeking service connection for head injury residuals 
was denied by the RO in August 1983, and the resulting appeal was 
denied by the Board in September 1984.  

2.  An April 2002 RO denial of an application to reopen the claim 
for service connection was not appealed.  

3.  The June 2008 grants of service connection for cognitive 
impairment, migraine headaches, and scarring, due to head trauma 
were based primarily on the submission of relevant official 
service department records that existed and had not been 
associated with the claims file when VA previously denied the 
claim, and denied reopening of the claim; however, the Veteran 
had not previously provided VA with sufficient information to 
identify and obtain those records.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier 
than December 31, 2007 for the grant of service connection for 
cognitive impairment due to head trauma have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2009).

2.  The criteria for the assignment of an effective date earlier 
than December 31, 2007 for the grant of service connection for 
migraine headaches due to head trauma have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2009).

3.  The criteria for the assignment of an effective date earlier 
than December 31, 2007 for the grant of service connection for 
scarring of the left upper forehead due to head trauma have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter included a discussion of the evidence 
necessary to establish effective dates.  

Moreover, the pertinent evidence was discussed during the 
Veteran's hearing.  It is clear from the transcript that the 
issue and the legal theory of entitlement were explored.  The 
Judge did not suggest the submission of additional evidence as 
such evidence had either been already submitted or would not 
change the effective date assigned.  See Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103 (2009).

Significantly, the Court has held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim.  Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Given the Veteran's specific 
statements, and those of his representative, regarding his prior 
claims, and the applicability of 38 C.F.R. § 3.156(c), the Board 
finds that the Veteran has demonstrated actual knowledge of the 
information and evidence needed to establish an earlier effective 
date.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Also of record and considered in 
connection with the appeal are various statements submitted by 
the Veteran and his representative, on his behalf.  The Board 
finds that no additional RO action to further develop the record 
is warranted. 

II.  Analysis

Historically, the Veteran filed his initial claim seeking service 
connection for residuals of a head injury in May 1983.  That 
claim was denied by the RO in September 1983, because the service 
treatment records did not document the claimed head injury.  The 
Veteran appealed the denial to the Board.  The Board denied the 
claim in a September 1984 decision.  The current claim was filed 
in December 2007.  In conjunction with that claim, the Veteran 
submitted deck logs from the U.S.S. Essex, the ship upon which he 
served.  Those logs listed the Veteran as sustaining an abrasion 
of the forehead during an incident on January 7, 1954.  On the 
basis of that evidence, the RO granted service connection for 
residuals of head trauma in a June 2008 decision.  The effective 
date assigned was December 31, 2007, the date of the application 
to reopen.  

The Veteran is seeking an effective date consistent with the 
original May 1983 claim.  His essential contention is that the 
deck logs qualify under 38 C.F.R. § 3.156(c) as relevant official 
service department records, and that those provisions permit an 
effective date consistent with the original claim.  

The pertinent regulation provides that, at any time after VA 
issues a decision on a claim, if VA receives or associates with 
the claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding requirements for submission of new and material 
evidence.  Such records include, but are not limited to: (i) 
service records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records mention 
the Veteran by name, as long as the other requirements of 
paragraph (c) are met (see subsection (c)(2) below); (ii) 
additional service records forwarded by the Department of Defense 
or the service department to VA any time after VA's original 
request for service records; and (iii) declassified records that 
could not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. § 3.156(c)(1).  

Under 38 C.F.R. § 3.156(c)(3), the effective date for an award 
made based all or in part on the records so identified can be the 
date VA received the previously decided claim.  However, specific 
exclusions are also applicable.  The above provisions do not 
apply to records that VA could not have obtained when it decided 
the claim because the records did not exist, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center (JSRRC), 
or from any other official source.  38 C.F.R. § 3.156(c)(2).

A comment applicable to the recent revision of this section 
provides that some types of service records would not commonly be 
associated with a veteran's service medical records even though 
they may reflect or otherwise relate to treatment or 
hospitalization during service.  With respect to such records, 
"we believe a determination must be made on a case-by-case basis 
as to whether the claimant provided VA with sufficient 
information to identify and obtain the record at the time of the 
prior claim."  See 71 FR 52455-01 (Sept. 6, 2006).

The specific records pertinent to this case are deck logs from 
the U.S.S. Essex (an aircraft carrier).  Such records are not 
maintained as part of any particular veteran's service records, 
but are maintained either by the Naval Historical Center, for 
logs within the past 30 years, or by the National Archives, for 
logs 31 years and older.  Deck logs are typically stored on paper 
and must be researched manually.  According to the Naval 
Historical Center's official website, deck logs rarely mention an 
individual's name.  Thus, they would not be expected to confirm a 
particular veteran's injuries.  Aircraft carrier deck logs can 
range up to 300 or 400 pages or more per month.  Due to the size 
of the deck logs, and the manual nature of the research, specific 
date ranges are required to obtain deck logs pertinent to any 
claimed in-service incident.  JSRRC requires that a specific 60-
day date range must be provided for them to attempt research of 
deck logs.  

On his claim form, the Veteran listed the date of his head injury 
as "1952."  He mentioned to the August 1983 VA examiner a head 
injury in the early 1950s.  At his hearing in January 1984, the 
Veteran reported the details of the injury, but stated that it 
occurred in 1952, or possibly 1953.  In fact, the incident that 
was ultimately confirmed through the deck logs occurred on 
January 9, 1954.  

Based on the details of the Veteran's injury, and in light of the 
requirements for obtaining the deck logs, set out above, the 
Board concludes that the Veteran failed to provide sufficient 
information for VA to identify and obtain such records from the 
respective service department, JSRRC, or from any other official 
source.  Therefore, VA could not have obtained those records in 
connection with the May 1983 claim, 38 C.F.R. § 3.156(c)(1) does 
not apply, and an effective date prior to the September 1984 
Board decision is precluded.  

The Board notes in passing that the Veteran subsequently, in 
September 2001, wrote directly to the JSRRC (then known as the 
U.S. Armed Service Center for Research of Unit Records) and 
requested deck logs from the U.S.S. Essex from December 27, 1952 
to December 31, 1952, and from September 1, 1953 to December 31, 
1953.  However, the information provided from those dates, which 
was subsequently submitted to VA by the Veteran, did not confirm 
any pertinent details of an injury.  This further confirms the 
Board's finding, above, that the information initially provided 
was not sufficient.  

Of course, the Board's finding as to the inapplicability of 
38 C.F.R. § 3.156(c)(1) does not resolve the appeal, as the 
Veteran is presumed to be seeking any effective date prior to the 
current date.  

The law regarding effective dates provides that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  This statutory provision 
is implemented by a regulation which provides that the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400 (2009).  

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2009).  

Subsequent to the final September 1984 Board decision, the next 
correspondence from the Veteran appears in June 2001.  He again 
mentioned the head injury, as well as hearing loss.  In an April 
2002 rating decision, the RO declined to reopen the claim for 
service connection for head injury residuals.  Although notified 
of the decision, the Veteran did not appeal.  

In May 2004, the RO received the Veteran's VA Form 21-4138 
seeking service connection only for hearing loss.  In June 2004, 
the RO received the Veteran's claim for tinnitus.  Later that 
month, the RO received a claim seeking service connection for 
posttraumatic stress disorder (PTSD) with some memory loss.  
While the Veteran did not specifically request that the head 
injury claim be reopened, and did not mention current headache or 
scar residuals, he provided a lengthy written account of his 
stressors, including the head injury, and submitted a buddy 
statement from a fellow serviceman who witnessed the incident.  
That account described the incident as occurring in February 
1954.  The Veteran also submitted private medical records which 
detailed his account of the injury.  VA outpatient reports 
received at that time show a diagnosis of cognitive disorder NOS.  
In a January 2005 rating decision, the RO granted service 
connection for PTSD, hearing loss, and tinnitus, but did not 
address an application to reopen the claim seeking service 
connection for head injury residuals.  

However, even if we accept (which we do not) that the evidence 
received in conjunction with this claim should have been 
interpreted as an implicit application to reopen the claim for 
service connection for head injury residuals, such application 
was implicitly denied, and did not remain pending at the time of 
the decision now on appeal.  See Deshotel v. Nicholson, 457 F.3d 
1258 (2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, and 
the RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins to 
run).  

After the January 2005 decision, which the Veteran did not 
appeal, subsequent submissions refer to adding his spouse as a 
dependent, and a claim for a total disability rating based on 
individual unemployability due to service connected disabilities 
(TDIU), as well as claims for increased ratings.  A June 2005 
decision granted the claim for TDIU, as well as basic eligibility 
for Dependents' Educational Assistance.  Again, to the extent 
that an implicit claim should have been recognized by the 
Veteran's accounts of his service injuries, such claim was 
implicitly denied.  

Notably, a letter to the Veteran from JSRRC, dated May 20, 2005, 
nominally addressing research for the PTSD claim, confirms the 
Veteran's account of his head injury in 1954.  However, that 
letter was sent to the Veteran, not to VA, and was not received 
in the claims file until December 2008.  

In August 2007, the Veteran requested a copy of any rating 
decisions from 1981 to 1985 regarding claims for residuals of a 
concussion during service.  However, this on its face does not 
constitute a formal or informal claim for benefits, as it does 
not indicate an intent to apply for one or more benefits.  After 
that, the next correspondence from the Veteran is the VA Form 21-
4138 received on December 31, 2007, requesting service connection 
for head injury residuals, and attaching the deck logs from the 
U.S.S. Essex, which document the Veteran's injury.  This evidence 
resulted in the grant of service connection and assignment of the 
current effective date.  

In sum, subsequent to the April 2002 denial, there is no 
subsequent claim, formal or informal, regarding service 
connection for head injury residuals until December 31, 2007.  As 
such, there is no basis to assign an effective date earlier than 
December 31, 2007 for the grant of service connection for 
cognitive impairment, migraine headaches, and a scar of the left 
upper forehead, due to head trauma.  

In reaching this conclusion, we have considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the weight of 
the evidence preponderates against the assignment of an effective 
date earlier than December 31, 2007, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board notes that the Veteran advanced a viable theory of 
entitlement to an earlier effective date under the provisions of 
38 C.F.R. § 3.103(c).  However, to the extent that he has raised 
other theories, to include a failure in the duty to assist or a 
failure to fully inform him of the evidence that was considered, 
such theory is not viable.  Such a possibility vitiates the rule 
of finality.  Accordingly, to the extent that the Veteran has 
improperly raised a freestanding "claim for an earlier effective 
date" in an attempt to overcome the finality of the prior his 
appeal will be dismissed.  See, Rudd v.Nicholson, 20 Vet. App. 
296 (2006); . Leonard V. Nicholson, 405 F3d 1333 (Fed Cir 2005). 

ORDER

An effective date earlier than December 31, 2007 for the grant of 
service connection for cognitive impairment due to head trauma is 
denied.

An effective date earlier than December 31, 2007 for the grant of 
service connection for migraine headaches due to head trauma is 
denied.

An effective date earlier than December 31, 2007 for the grant of 
service connection for scarring of the left upper forehead due to 
head trauma is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


